Title: From James Madison to James Monroe, 13 July 1816
From: Madison, James
To: Monroe, James



Dear Sir 
Montpellier July 13 1816

Herewith are the papers recd. from Mr. Hughs.  He seems to have been no wise sparing of diplomatic politeness to the Spanish Govr.  You will of course express the satisfaction afforded by the successful executing of his mission in reference to our Captive Citizens with an approbation of the interest taken in behalf of the English & French Captives; and forward the documents to Mr. Erving, with instructions to press at Madrid the restitution of the Amn. property refused to Mr. Hughs.  If the Spanish Authorities had taken the ground that the property was forfeited by the aid and comfort it afforded to rebels, it would have involved the discussion commenced with Mr. Onis, and have avoided the inconsistency now added to their injustice.  In resting the seizure on the alleged Blockade, which was a spurious one, and substituting a decoy, for the warning, required by the L. of N. to Neutrals, they have disarmed themselves of every plea, or rather have armed us with every plea agst. them.
You will find herewith also the 2 letters from Mr. Onis.  His complaints of expeditions from our ports agst. Spanish Commerce, are entitled to the ordinary answer.  His conciliatory remarks introducing them, are too guarded to mean much that is favorable, if they do not cover a disposition to thwart some of our demands on Spain.  It appears from his final paragraph that his participation in the transactions relating to Louisiana, is to be produced as testimony agst. us.  Will it not be well, in forwarding the correspondence to Mr. Erving to furnish him with the facts of an opposite tendency which fell within your personal knowledge.  Great stress will doubtless be laid by the Spanish Govt. on the principle asserted by Onis, that France & Spain alone who were parties to the Treaties, can interpret the respective intentions recorded in them.  To this must be opposed the meaning, deducible by the legal rules of interpretation, and the fact that the U.S. were bona fide purchasers without notice of any other interpretation, altho’ Spain was not ignorant of our views, of purchasing, and even referred us to France as alone having the right to sell.  The second letter of Onis shews adroitness; but it does not clear his Govt. from the charge of not proceeding at Algiers in the spirit we were authorized to expect.  If However Algiers obtained the Brig, without redeeming it from Spain, no pretext remains for a demand on the U.S.  Cordial regards 

James Madison

